       Case 6:20-cv-00359-ADA-JCM Document 8 Filed 07/13/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 DOUG SANDEL,                                    §
     Plaintiff,                                  §
                                                 §
 v.                                              §
                                                 §        CASE NO. 6:20-cv-00359-ADA-JCM
 BART BENKE, Individually and                    §
 d/b/a BB TRANSPORT,                             §
        Defendant.                               §


                              JOINT CONFERENCE REPORT

       COME NOW, Plaintiff DOUG SANDEL (“Plaintiff”) and Defendant BART BENKE,

Individually and d/b/a BB TRANSPORT (“Defendant”) (collectively the “Parties” herein) and

submit this Joint Conference Report as required by the Court’s Docket Control Order pursuant to

the Rules 16(b) and 26(f). Attorney for Plaintiff David A. Bryant, Jr. and attorney for Defendant

Alan Moore conferred and the Parties show the Court as follows:

                                               I.

       (A)      What changes should be made in the timing, form or requirement for

disclosures under Rule 26(a), including a statement of when initial disclosures were made or

will be made.

       The Parties agree to exchange their disclosures under Rule 26(a) by July 31, 2020.

       (B)      The subjects on which discovery may be needed, when discovery should be

completed, and whether discovery should be conducted in phases or be limited to or focused

on particular issues.




JOINT CONFERENCE REPORT                                                                PAGE 1 OF 4
10478996
       Case 6:20-cv-00359-ADA-JCM Document 8 Filed 07/13/20 Page 2 of 4




       The Parties anticipate conducting discovery into the circumstances of the subject accident

and the nature, timing and extent of Plaintiff’s injuries. The Parties anticipate completing discovery

by March 5, 2021. The Parties do not believe that discovery needs to be conducted in phases.

       (C)     Any issue about disclosure, discovery, or preservation of electronically stored

information, including the form or forms in which it should be produced.

       The Parties do not currently anticipate any issues concerning electronically-stored

information.

       (D)     Any issues about claims of privilege or of protection as trial-preparation

materials, including – if the parties agree on a procedure to assert these claims after

production – whether to ask the Court to include their agreement in an order under Federal

Rule of Evidence 502.

       The Parties do not currently anticipate a need to ask the Court for an Order under Federal

Rule of Evidence 502.

       (E)     What changes should be made in the limitations on discovery imposed under

these rules or by local rule, and what other limitations should be imposed.

       The Parties do not currently believe any additional limitations on discovery are required

other than those imposed under the Federal Rules of Procedure or by local rule.

       Dated: July 13, 2020.




JOINT CONFERENCE REPORT                                                                    PAGE 2 OF 4
10478996
       Case 6:20-cv-00359-ADA-JCM Document 8 Filed 07/13/20 Page 3 of 4




                                    Respectfully submitted,

                                    THE BRYANT LAW FIRM

                                               


                              By:   _____________________________
                                    David A. Bryant, Jr.
                                    Texas Bar No. 00785730
                                    Email: dbryant@thebryantlawfirm.com
                                    2751 S. Loop 336 West, Suite B
                                    Conroe, Texas 77304
                                    (713) 980-0700 Telephone
                                    (713) 980-0701 Facsimile

                                    And

                                    DEREK GILLILAND
                                    State Bar No. 24007239
                                    Sorey, Gilliland & Hull, LLP
                                    109 W. Tyler
                                    Longview, Texas 75601
                                    903.212.2822 (Telephone)
                                    903.212.2864 (Facsimile)
                                    derek@soreylaw.com

                                    ATTORNEYS FOR PLAINTIFF




JOINT CONFERENCE REPORT                                                   PAGE 3 OF 4
10478996
       Case 6:20-cv-00359-ADA-JCM Document 8 Filed 07/13/20 Page 4 of 4




                                               MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                               By: /s/ Alan Moore
                                                       MARK J. DYER
                                                       State Bar No. 06317500
                                                       dyer@mdjwlaw.com
                                                       ALAN MOORE
                                                       State Bar No. 14320075
                                                       amoore@mdjwlaw.com
                                                       9111 Cypress Waters Blvd., Ste. 250
                                                       Dallas, Texas 75019
                                                       214-420-5500
                                                       214-420-5501 (fax)

                                               ATTORNEYS FOR DEFENDANT
                                               BART BENKE, Individually and d/b/a
                                               BB TRANSPORT


                                 CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the foregoing instrument has been e-served
to all attorneys of record, in compliance with the Texas Rules of Civil Procedure, on this the 13th
day of July 2020.

David A. Bryant, Jr.
The Bryant Law Firm
2751 S. Loop 336 West, Suite B
Conroe, Texas 77304

Derek Gilliland
Sorey, Gilliland & Hull, LLP
109 W. Tyler
Longview, Texas 75601

                                                      /s/ Alan Moore
                                                      ALAN MOORE




JOINT CONFERENCE REPORT                                                                    PAGE 4 OF 4
10478996
